

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.134
NM Loan No. 338136
NY Life Loan No. 374-0185
 
GUARANTEE OF RECOURSE OBLIGATIONS
(Single Guarantor)
 
In consideration of the benefits which the undersigned (herein called
“Guarantor”) will receive as a result of The Northwestern Mutual Life Insurance
Company (“Northwestern”) and New York Life Insurance Company (“NY Life”)
(Northwestern and NY Life being hereinafter together collectively referred to as
“Lender”) making the above-numbered loans to M-C Plaza V L.L.C., a New Jersey
limited liability company, Cal-Harbor V Urban Renewal Associates L.P., a New
Jersey limited partnership and Cal-Harbor V Leasing Associates L.L.C., a New
Jersey limited liability company (collectively, the “Borrower”) evidenced by the
promissory notes (the “Notes”) of even date herewith in the aggregate original
principal amount of $240,000,000 and secured by a Mortgage and Security
Agreement and Financing Statement (the “Lien Instrument”) covering property in
Jersey City, Hudson County, State of New Jersey (the “Property”), and as an
inducement required by Lender to fund said loans, Guarantor has agreed to
guarantee:
 
(A)  
The Recourse Obligations (as such term is defined in paragraph 9 hereof); and,

 
(B)  
Following the occurrence of a Triggering Event (as such term is defined in
paragraph 9 hereof), the payment of the Note and all amounts at any time owed to
Lender under the other Loan Documents (as hereinafter defined) and the
performance of all terms, covenants and conditions in the Loan Documents.

 
1. Therefore, for value received, Guarantor hereby, unconditionally and
irrevocably, guarantees to Lender and its successors and assigns the full,
prompt and faithful payment of all of the Recourse Obligations, (i)
notwithstanding any invalidity of, or defect or deficiency in any Loan
Documents, (ii) notwithstanding the fact that Borrower may have no personal
liability for all or a portion of the Indebtedness and Lender’s recourse against
Borrower and Borrower’s assets may be limited, and (iii) notwithstanding any
act, omission or thing which might otherwise operate as a legal or equitable
discharge of Guarantor.  Guarantor shall, within five business days from the
date notice is given to Guarantor that any of the Recourse Obligations is due
and owing, pay such Recourse Obligation.
 
“Loan Documents” means the Notes, the Lien Instrument, that certain Loan
Application dated as of August 5, 2008 from Borrower to Lender and that certain
acceptance letter issued by Lender dated September 24, 2008 (together, the
“Commitment”), that certain Absolute Assignment of Leases and Rents of even date
herewith between Borrower and Lender (the “Absolute Assignment”), that certain
Certification of Borrowers of even date herewith, that certain Limited Liability
Company Supplement and that certain Limited Partnership Supplement each dated
contemporaneously herewith, any other supplements and authorizations required by
Lender and all other instruments and documents (as the same may be amended from
time to time) executed by Borrower and delivered to Lender in connection with,
or as security for, the indebtedness evidenced by the Notes, except any separate
environmental indemnity agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
2. In addition, for value received, Guarantor hereby, unconditionally and
irrevocably, guarantees to Lender and its successors and assigns the full,
prompt and faithful payment of the full amount of the principal, interest and
any other sums due or to become due under the Loan Documents (the
“Indebtedness”) upon and following the occurrence of a Triggering Event, it
being the intention hereof that, following the occurrence of a Triggering Event,
Guarantor shall remain liable until the Indebtedness shall be fully paid, (i)
notwithstanding any invalidity of, or defect or deficiency in, any Loan
Document, (ii) notwithstanding the fact that Borrower may have no personal
liability for all or a portion of the Indebtedness and Lender’s recourse against
Borrower and Borrower’s assets may be limited, and (iii) notwithstanding any
act, omission or thing which might otherwise operate as a legal or equitable
discharge of Guarantor.
 
Following the occurrence of a Triggering Event, Guarantor shall, within five
business days from the date a notice is given to Guarantor that an Event of
Default (as defined in the Lien Instrument) has occurred and is continuing, cure
such Event of Default.  If any Event of Default shall not be cured by Guarantor
within said five business day period, Lender may, at its option, accelerate the
Indebtedness (if operation of a stay under the federal bankruptcy code or under
any other state or federal bankruptcy, insolvency or similar proceeding,
prohibits or delays acceleration of the Indebtedness as to Borrower, Guarantor
agrees that Guarantor’s obligations hereunder shall not be postponed or reduced)
and, within five business days from the date a written demand from Lender is
given to Guarantor, Guarantor shall pay all of the Indebtedness, whether or not
acceleration of the Indebtedness has occurred as to Borrower.
 
3. Any obligations not paid when due hereunder shall bear interest from the date
due until paid at the Default Rate (as defined in the Notes).  Guarantor hereby
waives absolutely and irrevocably, until the Indebtedness shall have been paid
in full, any right of subrogation whatsoever to Lender’s claims against Borrower
and any right of indemnity, reimbursement or contribution from Borrower with
respect to any payment made or performance undertaken by Guarantor pursuant
hereto.  If Borrower shall become a debtor under the federal bankruptcy code or
the subject of any other state or federal bankruptcy, insolvency or similar
proceeding, neither the operation of a stay nor the discharge of the
Indebtedness thereunder shall affect the liability of Guarantor hereunder.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
4. Without limiting or lessening the liability of Guarantor under this
Guarantee, Lender may, without notice to Guarantor:
 
(A)  
Grant extensions of time or any other indulgences on the Indebtedness;

 
(B)  
Take, give up, modify, vary, exchange, renew or abstain from perfecting or
taking advantage of any security for the Indebtedness; and

 
(C)  
Accept or make compositions or other arrangements with Borrower, realize on any
security, and otherwise deal with Borrower, other parties and any security as
Lender may deem expedient.

 
5. This Guarantee shall be a continuing guarantee, shall not be revoked by
death, shall inure to the benefit of, and be enforceable by, any subsequent
holder of the Notes and the Lien Instrument and shall be binding upon, and
enforceable against, Guarantor and Guarantor’s heirs, legal representatives,
successors and assigns.
 
6. All additional demands, presentments, notices of protest and dishonor, and
notices of every kind and nature, including those of any action or no action on
the part of Borrower, Lender or Guarantor, are expressly waived by
Guarantor.  This is a guarantee of payment and not of collection.  Guarantor
hereby waives the right to require Lender to proceed against Borrower or any
other party, or to proceed against or apply any security it may hold, waives the
right to require Lender to pursue any other remedy for the benefit of Guarantor
and agrees that Lender may proceed against Guarantor without taking any action
against any other party and without proceeding against or applying any security
it may hold.  Lender may, at their election, foreclose upon any security held by
them in one or more judicial or non-judicial sales, whether or not every aspect
of such sale is commercially reasonable, without affecting or impairing the
liability of Guarantor, except to the extent the Indebtedness shall have been
paid.  Guarantor waives any defense arising out of such an election,
notwithstanding that such election may operate to impair or extinguish any right
or any remedy of Guarantor against Borrower or any other security.
 
7. Guarantor agrees to pay reasonable attorneys’ fees and all other costs and
expenses which may be incurred in the enforcement of this Guarantee if Lender is
successful in such enforcement action.
 
8. Any notices, demands, requests and consents permitted or required hereunder
or under any other Loan Document shall be in writing, may be delivered
personally or sent by certified mail, return receipt requested, with postage
prepaid, or by reputable overnight courier service.  Any notice or demand sent
to Guarantor by certified mail or reputable overnight courier service shall be
addressed to Guarantor at the address(es) set forth under Guarantor’s signature
below or such other address(es) in the United States of America as Guarantor
shall designate in a notice to Lender given in the manner described herein.  Any
notice sent to Northwestern by certified mail or reputable overnight courier
service shall be addressed to The Northwestern Mutual Life Insurance Company to
the attention of the Real Estate Investment Department at 720 East Wisconsin
Avenue, Milwaukee, WI 53202 or at such other addresses as Northwestern shall
designate in a notice given in the manner described herein.  Any notice sent to
NY Life by certified mail or reputable overnight courier service shall be
addressed to New York Life Insurance Company c/o New York Life Investment
Management LLC to the attention of Real Estate Group, Director Loan
Administration Division at 51 Madison Avenue, New York, NY 10010 or at such
other addresses as NY Life shall designate in a notice given in the manner
described herein.  Any notice given to Lender shall refer to the respective Loan
No(s). set forth above.  Any notice or demand hereunder shall be deemed given
when received.  Any notice or demand which is rejected, the acceptance of
delivery of which is refused or which is incapable of being delivered on a
normal business day during normal business hours at the address(es) specified
herein or such other address designated pursuant hereto shall be deemed received
as of the date of attempted delivery.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
9. The following terms shall be defined as set forth below:
 
“Recourse Obligations” means the following:
 
(a) rents and other income from the Property received by Borrower or those
acting on behalf of Borrower during the one-year period preceding an Event of
Default under the Loan Documents remaining uncured prior to the Conveyance Date
(as hereinafter defined), which rents and other income have not been applied to
the payment of principal and interest on the Notes or to reasonable operating
expenses of the Property;
 
(b) amounts necessary to repair any damage to the Property caused by the
intentional acts or omissions of Borrower or those acting on behalf of Borrower;
provided, however, that Borrower shall not be liable for damage caused by
omissions, if the Property generates insufficient cash flow to enable Borrower
to take the action necessary to prevent the damage;
 
(c) insurance loss proceeds and Condemnation Proceeds (as defined in the Lien
Instrument) released to Borrower but not applied in accordance with any
agreement between Borrower and Lender as to their application;
 
(d) the amount of insurance loss proceeds which would have been available with
respect to a casualty on the Property, but were not available due to (i) a
default by Borrower in carrying all insurance required by Lender pursuant to the
Loan Documents, or (ii) insurance coverage for acts of terrorism not being
available after the date hereof;
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(e) damages suffered by Lender as a result of fraud or misrepresentation in
connection with the Indebtedness by Borrower or any other person or entity
acting on behalf of Borrower;
 
(f) (i) any payments in lieu of real estate taxes due and owing with respect to
the Property on the Conveyance Date, (ii) indemnification from and against any
actual damages sustained by Lender after an Event of Default as a result of the
Borrower’s termination of that certain Financial Agreement dated June 2, 1999 by
and between Cal-Harbor V Urban Renewal Associates L.P. and the City of Jersey
City, as amended by that certain Amendment to Financial Agreement effective as
of December 1, 2000 (together, the “Financial Agreement”), which may include
pre-Event of Default real estate taxes in excess of the Annual Service Charge
(as such term is defined in the Financial Agreement), and (iii) indemnification
from and against any actual damages sustained by Lender after an Event of
Default as a result of an increase in the Annual Service Charge resulting from
current negotiations between the Borrower and the City of Jersey City regarding
the proper allocation of certain project costs, the total project costs and the
amount of the Annual Service Charge (which may include pre-Event of Default
increases in the Annual Service Charge);
 
(g) amounts in excess of any rents or other revenues collected by Lender from
operation of the Property from and after acceleration of the Indebtedness until
the Conveyance Date, which amounts are necessary to (i) pay real estate taxes,
special assessments and insurance premiums then due and payable with respect to
the Property (to the extent not previously deposited with Lender by Borrower
pursuant to the provisions of the Lien Instrument in the section entitled
“Deposits by Mortgagor”), and (ii) fulfill Borrower’s obligations as lessor
under any leases of the Property and required to be performed at such time, in
each case, either paid by Lender and not reimbursed prior to, or remaining due
or delinquent on the Conveyance Date;
 
(h) all security deposits under leases of the Property or any portion of the
Property collected by Borrower, any agent of Borrower or any predecessor of
Borrower, and not refunded to the tenants thereunder in accordance with their
respective leases, applied in accordance with such leases or law or delivered to
Lender, and all rents collected more than thirty (30) days in advance by
Borrower, any agent of Borrower or any predecessor of Borrower and not applied
in accordance with the leases of the Property or delivered to Lender, or applied
to the operating expenses of the Property;
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(i) all outstanding amounts due under the Indebtedness, including principal,
interest and other charges if there shall be a breach by Borrower beyond any
applicable notice and/or cure period of any of its covenants set forth in the
Lien Instrument in the sections entitled: (i) “Prohibition on Transfer/One-Time
Transfer”; or (ii) “Other Liens”, such that the breach becomes an Event of
Default; and
 
(j) reasonable attorneys’ fees and expenses incurred to the extent suit is
brought to collect any of the amounts described in subparagraphs (a) though (i)
above and Lender prevails in such suit.
 
“Conveyance Date” means the earliest to occur of: (i) the later of (a) the date
on which title vests in the purchaser at the foreclosure sale of the Property
pursuant to the Lien Instrument, or (b) the date on which Borrower’s statutory
right of redemption shall expire or be waived; (ii) a Valid Tender Date; or
(iii) the date of the conveyance of the Property to Lender or its designee(s) by
Borrower in lieu of foreclosure.
 
“Valid Tender Date” means the date on which a Tender is made which, with the
passage of time, becomes a Valid Tender.
 
“Tender” means the tender by Borrower of (i) true, complete and accurate copies
of all leases of the Property with an instrument assigning them to Lender or
Lender’s designee, and (ii) a special warranty deed conveying good and
marketable title to the Property to Lender or Lender’s designee, subject to no
liens or encumbrances subordinate to the lien securing the Indebtedness not
previously approved in writing by Lender or permitted without Lender’s consent
pursuant to the Loan Documents.  If title to the Property is in the same
condition as approved by Lender on the Loan Closing Date, as evidenced by
Lender’s title insurance policy, subject only to subsequent liens and
encumbrances previously approved by Lender or permitted without Lender’s consent
pursuant to the Loan Documents, then title shall be deemed to be good and
marketable.
 
“Valid Tender” means (i) a Tender, and (ii) the passage of the Review Period,
during which period, Borrower shall not create any consensual liens on the
Property and Borrower shall not be or become a debtor in any bankruptcy
proceeding or the subject of any other insolvency proceeding (other than a
bankruptcy or other insolvency proceeding commenced by Lender or any of their
Affiliates) unless the Tender is approved by the Bankruptcy Court or other court
having jurisdiction over such insolvency proceeding, at which time it shall
become a Valid Tender.
 
“Review Period” means the period of time from the date of the Tender until the
earlier of (i) sixty (60) days thereafter, or (ii) the date of acceptance of the
Tender by Lender or Lender’s designee.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Lender or Lender’s designee shall have the Review Period to accept or reject a
Tender to enable Lender or Lender’s designee to review title to, and obtain an
environmental assessment of, the Property, and, at Lender or Lender’s designee’s
option, the deed and lease assignment shall be deposited into an escrow during
the Review Period.
 
If Lender or Lender’s designee shall not accept such Tender within the Review
Period, the Tender shall be deemed to be rejected, but a Valid Tender shall
remain a Valid Tender despite such rejection.
 
“Triggering Event” means any of the following:
 
(A)  
Any claim is asserted alleging a fraudulent conveyance or transfer under
applicable state or federal law in connection with the fact that any of the
entities constituting the Borrower received inadequate consideration for
performing its obligations under the Loan Documents;

 
(B)  
The filing by Borrower of a voluntary petition for relief under the federal
bankruptcy code;

 
(C)  
The filing of an involuntary petition against Borrower under the federal
bankruptcy code which shall remain undismissed for a period of one hundred and
twenty (120) days; or

 
(D)  
Borrower shall become the subject of any liquidation, receivership or other
similar proceedings and, if such proceeding is involuntary, shall remain
undismissed for a period of one hundred and twenty (120) days.

 
10. This Guarantee shall be governed by and construed in all respects in
accordance with the laws of the State of New Jersey without regard to any
conflict of law principles.  With respect to any action, lawsuit or other legal
proceeding concerning any dispute arising under or related to this Guarantee,
Guarantor hereby irrevocably consents to the jurisdiction of the courts located
in the State of New Jersey and irrevocably waives any defense of improper venue,
forum nonconveniens or lack of personal jurisdiction in any such action, lawsuit
or other legal proceeding brought in any court located in the State of New
Jersey.  Nothing contained herein shall affect the rights of Lender to commence
an action, lawsuit or other legal proceeding against Guarantor in any other
jurisdiction.
 
11. Notwithstanding anything to the contrary herein, the terms and provisions of
this Guarantee and the obligations of Guarantor hereunder shall terminate and be
of no further force and effect, but solely with respect to clauses (a) through
(d), inclusive and clauses (f) through (i), inclusive in the definition of
“Recourse Obligations” herein, at such time as the conditions in the section of
the Lien Instrument entitled “Defeasance” have been satisfied.  For the
avoidance of doubt, in such instance, this Guarantee (and the obligations of
Guarantor hereunder) shall not terminate and shall continue in force and effect
(a) with respect to clauses (e) and (j) in the definition of “Recourse
Obligations” herein, and (b) following the occurrence of a Triggering Event,
with respect to Guarantor’s obligation to pay the Note and all amounts at any
time owed to Lender under the other Loan Documents, and the performance of all
terms, covenants and conditions in the Loan Documents.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
12. If any provision contained in this Guarantee is in conflict with, or
inconsistent with, any provision in the Commitment, the provision in this
Guarantee shall govern and control.
 
(Remainder of page intentionally left blank)



 

 


 
8

--------------------------------------------------------------------------------

 



 
Executed as of the 28th day of October, 2008.
 
MACK-CALI REALTY, L.P.,
a Delaware limited partnership
 
 
By:
Mack-Cali Realty Corporation,

 
a Maryland corporation, its general partner

 
By: /s/ Barry Lefkowitz
Name: Barry Lefkowitz
Title: Executive Vice President and Chief Financial Officer
 
 
Mailing Addresses:

 
 
Mack-Cali Realty, L.P.

 
343 Thornall Street

 
Edison, New Jersey 08837-2206

 
Attn: Mitchell E. Hersh, President & Chief Executive Officer

 
      With a copy to the Attention of Roger W. Thomas, Esq., Executive Vice
President & General Counsel, at the same address





 

 


 
9

--------------------------------------------------------------------------------

 
